Citation Nr: 0505847	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  90-06 513A	)	DATE
	)
	)      

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional psychiatric disability as a 
result of hospitalization and medical treatment by the 
Department of Veterans Affairs in 1982 and 1983.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1989 by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 1992 and in June 2003, the Board remanded this 
case to the RO.  The case was most recently returned to the 
Board in January 2005.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  Competent medical evidence shows that the veteran had a 
mood disorder prior to hospitalizations at a VA Medical 
Center in 1982 and 1983.

3.  In 1982 and early 1983, VA physicians prescribed Lithium 
Carbonate as treatment for the veteran's mood disorder, and 
his condition improved with the treatment.

4.  During VA treatment, the doses of Lithium Carbonate which 
the veteran received and his blood levels were at all times 
in the therapeutic range and were never at a toxic level.

5.  VA hospitalizations and medical treatment of the veteran 
in 1982 and 1983 were not the proximate cause of any 
additional psychiatric disability. 

CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional psychiatric disability as a 
result of VA hospitalization and medical treatment in 1982 
and 1983 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter in March 2004 informed the veteran of 
the evidence needed to substantiate his claim, the evidence 
VA had obtained, and the evidence which he should submit in 
support of his claim.  Supplemental statements of the case in 
September 2002, May 2004, and August 2004 notified the 
veteran of the reasons and bases for the continued denial of 
his claim.

The RO's letter to the veteran and the supplemental 
statements of the case satisfied the first three elements of 
notice discussed in Pelegrini.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claim, it did 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's pertinent VA treatment 
records and other records identified by the veteran as 
relevant to his claim.  In addition, VA arranged for a review 
of the veteran's pertinent medical records and an opinion on 
the medical issue in this case by a VA psychiatrist.  The 
veteran's representative has requested that VA obtain an 
advisory opinion from an independent medical expert (IME).  
However, the Board finds that the opinion of the VA 
psychiatrist who reviewed the veteran's records is sufficient 
to decide the claim and an IME opinion is not warranted in 
this case.  See 38 C.F.R. § 3.328(a) (2004).  The Board 
concludes that further assistance is not required and that 
the case is ready for appellate review.

II. Legal Criteria

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he suffered 
additional psychiatric disability as a result of VA treatment 
in 1982 and 1983. 

III. Factual Background

In June 1982 the veteran was admitted to a VA Medical Center 
(VAMC) in the State of Washington on referral by his attorney 
for treatment of alcoholism after being charged with driving 
while intoxicated four times in a six week period.  The 
veteran stated that he had begun heavy drinking 23 years 
earlier.  He had lost jobs and his marriage due to alcohol 
abuse.  He underwent psychological testing.  The MMPI 
[Minnesota Multi-Phasic Personality Inventory] reflected a 
manic picture with tendencies to be excitable and grandiose.  
During hospitalization, the veteran presented as a 
hyperactive adolescent, and he admitted to having been 
diagnosed as hyperactive when he was a child.  The subject of 
possible manic-depressive illness was broached with him.  He 
admitted to mood swings and periods of high energy and 
grandiose schemes.  He stated that he thought one of his 
nieces took Lithium but he was against the notion of Lithium 
maintenance for himself.  The veteran stated that he 
participated in Alcoholics Anonymous and planned to continue 
to do so.  The discharge diagnosis on Axis I was alcohol 
dependence, continuous.  The prognosis was guarded.

The veteran was re-admitted to the VAMC in November 1982 
because of drinking, recent depression, and suicidal 
ruminations.  It was noted that for years the veteran had 
been prone to highs and lows of mood which had not been 
severe enough to require hospitalization, but this time he 
became quite depressed and his depression was aggravated by 
drinking and he thought seriously of suicide.  A short-term 
goal of hospital treatment was stabilization of the veteran's 
mood.  He was evaluated for and started on Lithium therapy, 
with a dosage of 600 milligrams b.i.d. of Lithium Carbonate.  
With this medication, the veteran's mood gradually stabilized 
and he became less depressed.  The veteran stated that he was 
pleased with the benefit he got from taking Lithium and that 
he would definitely continue taking it.  The veteran was 
discharged in January 1983 at his request.  At discharge, he 
was stabilized on Lithium Carbonate 600 milligrams b.i.d. and 
B complex with C vitamins and he was given a 30 day supply of 
each.  At a discharge planning conference the treatment team 
found that the veteran had had a remission of manic symptoms.  
The discharge diagnoses on Axis I were alcohol dependence, 
continuous, and cyclothymic disorder, depressed.

In February 1983, the veteran was seen twice at a VA 
outpatient behavioral science clinic.  At the first visit, 
the veteran stated that Lithium Carbonate had proven to be 
extremely helpful to him in managing his mood swings and 
drinking.  He stated that he felt quite well and was stable 
on his medication.  At his second clinic visit, the veteran 
affirmed the efficacy of Lithium in combating his depression 
and keeping his "extrovertiveness" under control.  The 
impression was some therapeutic success with Lithium.  The 
veteran was given a month's supply of medication.  He stated 
that he would follow-up with a private psychiatrist.  

At a VA psychiatric examination in March 1983, the veteran 
stated that he was taking 1200 milligrams of Lithium 
Carbonate daily.  It was noted that he was maintaining a 
blood level of 0.8 milliequivalents.  The veteran stated that 
he had always been hyperactive, and he admitted that he was 
an alcoholic.  He stated that he continued to drink on a 
daily basis.  He said that when he was drinking in a bar he 
was happy, outgoing, and gregarious, but that when he was at 
home by himself he was depressed and worried.  On mental 
status examination, the veteran's affect was noticeably high.  
He tended to be euphoric.  He was not depressed.  The 
diagnoses were manic-depressive reaction, manic type, in 
partial control with medication, and chronic alcoholism.

In August 1983, the veteran was admitted to an alcohol 
detoxification treatment unit at a VAMC in Florida.  He 
initially participated in the program satisfactorily but 
after ten days he requested a day pass and did not return.  
He was, therefore, discharged irregular.

Records of the Washington State Department of Corrections 
show that the veteran was convicted of unlawful issuance of 
bank checks in January 1985 and was incarcerated from 
February 1985 to August 1986.

Records of the [redacted], [redacted], jail show that the 
veteran was incarcerated from August 1986 to January 1987.

Records of the [redacted], [redacted], Criminal Court 
show that the veteran was convicted in January 1987 of 
feloniously passing worthless checks.  The date of the 
offense was December 1, 1983.  A pre-sentence report by a 
probation officer noted that the veteran's version of the 
crime was that his judgment had been impaired by the 
medication Lithium.  Records of the [redacted] Department of 
Corrections show that the veteran was incarcerated in January 
1987.  He escaped in March 1988, was returned to custody in 
June 1992, and was paroled in April 1997.

In testimony at a hearing before a hearing officer at the RO 
in April 1991 and in written statements, the veteran has 
contended that: he was a patient at the VAMC in 1982 and 1983 
for treatment of exhaustion due to overwork and alcoholism; 
Lithium is not supposed to be used for treatment of 
exhaustion or alcoholism; Lithium gave him delusions of 
"grandure" [sic]; and Lithium caused him to function with 
"diminished capacity" when he committed the crimes of which 
he was convicted.  In statement received in May 2004, the 
veteran stated that he has never had a psychiatric 
disability.  

In May 1991, J. A. S., MD, a private psychiatrist, reported 
as follows: he evaluated the veteran's psychiatric condition 
at the request of a veterans' service organization; the 
veteran felt that Lithium Carbonate, prescribed for him at a 
VA hospital in the early 1980s, rendered him with delusions 
of grandeur and possibly precipitated a manic-like syndrome 
which resulted in his commission of felonies for which he was 
imprisoned; the veteran was admittedly an alcoholic and 
presented to the office several times in an intoxicated 
state; the veteran believed that he was misdiagnosed as manic 
at the VA hospital in 1982 based on an MMPI; and, in August 
1990, the veteran took another MMPI, which, according to a 
psychologist, appeared to be valid, indicated an angry person 
with much energy, and was possibly but not necessarily 
consistent with mania.  Dr S. stated further, "It is 
possible that his previous diagnosis was mistaken because of 
his substance abuse.  In my experience, lithium at 
therapeutic levels does not precipitate delusional thinking, 
but it is conceivable that his lithium levels were toxic and 
he thus had an Organic Mental Disorder at some point 
secondary to his lithium."  At the conclusion of his report, 
Dr. S. referred to VA treatment records dated in February, 
March, and April 1983, after the veteran's VA hospital 
discharge in January 1983.  Dr. S. did not state in his 
report that he had reviewed the veteran's VA hospital chart 
for the admission from November 1982 to January 1983 during 
which the veteran was prescribed and took Lithium Carbonate.  

In an April 2004 statement, a physician with the University 
of Washington Neighborhood Clinics stated, "Lithium has many 
side-effects.  It is not prescribed to specifically treat 
exhaustion, fatigue, or alcoholism.  It is a medication for 
treating Bipolar Disorder."

In April 2004, a VA psychiatrist reviewed the veteran's 
medical records in the claims file, to include the VAMC chart 
for the veteran's hospitalizations in 1982-1983.  The 
reviewing physician noted the veteran's allegation that as a 
result of an improper diagnosis of an affective disorder and 
the administration of toxic levels of Lithium Carbonate by VA 
physicians in 1982-1983 he suffered some sort of chronic 
brain disease which had highly deleterious effects on his 
life.  The reviewing physician also noted that: prior to 
admission to the VAMC in 1982, the veteran had a long career 
of alcohol-related difficulties and other behavioral 
abnormalities which led to a very erratic life despite his 
apparent high intelligence and professional education; and 
during VA hospitalization, a history of depression as well as 
periods of hypomanic behavior was elicited, a diagnosis of 
cyclothymic disorder was rendered, and treatment with Lithium 
Carbonate was initiated.  The reviewing psychiatrist reported 
that a careful review of the VAMC medical and laboratory 
records revealed that the veteran's blood levels were 
monitored at appropriate intervals and that at no time were 
therapeutic levels exceeded and, in fact, all recorded levels 
were to the low side of the therapeutic range.  In addition, 
the veteran reported an improvement in his mood to the VA 
hospital staff on repeated occasions and after his discharge 
to outpatient status with continuance of the medication.  

The reviewing VA psychiatrist noted that the May 1991 letter 
from Dr. S., the private psychiatrist, was inconclusive and 
contained some outright speculation.  The letter from Dr. S. 
definitely did not rule out manic-depressive disorder and 
some of the statements in the letter tended to concur in such 
an assessment.  The comments in the letter about MMPI 
interpretations were not incompatible with an affective 
disorder.  

The reviewing VA psychiatrist noted that interviews of the 
veteran by medical personnel over the years showed an 
enormous amount of aberrant social and even criminal behavior 
resulting in incarceration multiple times for charges related 
to the illegal use of funds, which was quite compatible with 
a largely untreated manic-depressive disorder.  He stated 
that study of the veteran during VA hospitalizations in 1982-
1983 suggested the presence of a mood disorder with mood 
swings, and the veteran had at least one episode of major 
depression with suicidal ideation and a good deal of 
hypomanic behavior at other times.  The veteran apparently 
responded to therapeutic doses and blood levels of Lithium 
Carbonate, a mood stabilizing medication.  The reviewing VA 
psychiatrist reported that by today's standards a more 
appropriate diagnosis of the veteran's condition in 1982-1983 
would be bipolar disorder, Type II.

The reviewing VA psychiatrist reported that there was no 
evidence in the veteran's medical records in the claims file 
of the presence of an organic brain syndrome attributable to 
any sort of toxic effects on the brain and the veteran's 
blood chemistries showed that he never had a toxic level of 
Lithium in his blood.  The reviewing VA psychiatrist 
concluded that there was no evidence that VA unreasonably 
prescribed Lithium for the veteran or that such prescription 
led to toxic levels of Lithium or an organic brain syndrome 
related to the use of Lithium.  He commented that the 
veteran's view that the medication Lithium produced all of 
his later troubles was in no way supported by the evidence in 
the claims file and that, if the veteran had remained on mood 
stabilization and maintained sobriety, in all likelihood his 
life would have been vastly more productive and effective 
than it turned out to be.  The reviewing VA psychiatrist 
stated, finally, "Thus, the veteran's assertions that he was 
made toxic on Lithium and that this, in his words, 'ruined my 
life,' are extraordinarily less than likely to represent the 
true facts in this case."


IV. Analysis

Initially, the Board notes that the veteran, as a layman, is 
not qualified to offer an opinion on a question of medical 
diagnosis or medical causation, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), and so his statements to the 
effect that he was misdiagnosed during VA hospitalizations in 
1982-1983 and that VA-prescribed Lithium Carbonate affected 
his brain in such a way as to cause him to commit crimes are 
completely lacking in probative value.

The Board next notes that, although Dr. S. speculated that 
the veteran may have received toxic levels of Lithium during 
VA treatment resulting in an organic mental disorder, there 
is no evidence whatsoever in the veteran's VA treatment 
records or in any other evidence of record that the veteran 
ever had a toxic dose or blood level of Lithium.  There is 
likewise no clinical finding or diagnostic study of record 
showing that the veteran has ever had an organic brain or 
mental disorder related to the use of any medication.  The 
Board notes that Dr. S. appears in his report to have 
recognized that it is likely that the veteran has had a 
longstanding mood disorder.  The reviewing VA psychiatrist 
cited the clinical findings and laboratory studies during the 
veteran's VA hospitalizations in 1982-1983 which show 
conclusively that the veteran's VA treatment with Lithium 
Carbonate was therapeutic and beneficial to him.  Therefore, 
upon consideration of all the evidence of record, the Board 
concludes that the veteran's VA hospitalizations and medical 
treatment in 1982-1983 did not result in any additional 
psychiatric disability.  The preponderance of the credible 
evidence of record is against the veteran's claim, and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional psychiatric disability as a 
result of VA hospitalization and medical treatment in 1982 
and 1983 is not established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional psychiatric disability as a 
result of VA hospitalization and medical treatment in 1982 
and 1983 is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


